Citation Nr: 1619756	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  09-15 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for limitation of extension of the left knee.

2.  Entitlement to an initial rating higher than 10 percent prior to October 14, 2014, and a rating higher than 30 percent since October 14, 2014, for limitation of flexion of the left knee.

3.  Entitlement to an initial rating higher than 10 percent for instability of the left knee.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran had active military service from November 1979 to November 1983. 

These matters are on appeal from a rating decision issued in October 2008  by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina

The Board notes that the Veteran testified before a Veterans Law Judge in May 2011.  A transcript of this hearing is of record.  However, during the pendency of the appeal, the Veterans Law Judge retired.  As such, the Veteran was notified in a March 2016 letter that he was entitled to another hearing before the Board.  See 38 C.F.R. § 20.707 (2015).  

In an April 2016 response, the Veteran indicated that he did not wish to appear at another Board hearing.  As such, the Board may proceed on the appeal.  The undersigned has reviewed the transcript.

This case was most recently before the Board in September 2014 at which time the Board denied the claim for an initial rating higher than 10 percent for degenerative joint disease of the right knee and remanded the remaining claims to the RO for further development.  Pursuant to the Board's remand, the claim for a TDIU rating was granted in a February 2015 rating decision.  Accordingly, this claim is no longer before the Board.  However, the claims for an increased rating for a left knee disability are now ready for disposition.

The Board notes that following the issuance of the February 2015 rating decision, additional VA treatment records were associated with the claims file.  A Supplemental Statement of the Case was not issued with respect to the claim on appeal, nor is there any indication that the Veteran waived RO consideration of this evidence.  However, upon closer inspection, it is clear that the evidence in question is not pertinent to the claim at issue, and that there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to review the evidence in question.  See 38 C.F.R. § 19.31 (2015).  As such, there is no prejudice in proceeding with consideration of these issues without affording the RO an opportunity to review the evidence in question.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The Board apologies for the delays in the adjudication of this case. 


FINDING OF FACT

The most probative evidence of record demonstrates that the Veteran's left knee disability is manifested by painful limitation of motion and no more than moderate instability throughout the entire period on appeal; however, extension limited to 20 degrees; flexion limited to 30 degrees prior to October 14, 2014; and flexion limited to less than 15 degrees since October 14, 2014, is not objectively demonstrated.


CONCLUSIONS OF LAW

1.  Criteria for an initial rating higher than 20 percent for limitation of extension of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5010-5261 (2015).

2.  Criteria for an initial rating higher than 10 percent prior to October 14, 2014, and a rating higher than 30 percent since October 14, 2014, for limitation of flexion of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DC 5260 (2015).

3.  Criteria for an initial rating of 20 percent, but no higher, is warranted for left knee instability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DC 5257 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSIONS

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).
When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  See Mitchell, 25 Vet. App. 32.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  See 38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5260, a noncompensable rating is assigned when flexion of the knee is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees. 

Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint. VAOPGCPREC 09-04.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a noncompensable rating is assigned when extension of the knee is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is assigned when extension is limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 50 degrees. 

Degenerative arthritis is evaluated under Diagnostic Code 5003.  Degenerative arthritis established by radiologic findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. Diagnostic Code 5003 further states that, where limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion, to be combined, not added.  38 C.F.R. § 4.71a, Diagnostic Code 5003; see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991). 

Where a Veteran has degenerative joint disease which is evaluated under Diagnostic Code 5003, a separate, compensable evaluation may be assigned under Diagnostic Code 5257 or 5258 if there are concomitant symptoms, such as knee instability or subluxation. 

Diagnostic Code 5257 rates impairment based on recurrent subluxation or lateral instability of the knee, and provides a 10 percent evaluation where there is evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating with evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

In this case, the Veteran has claimed that his service-connected left knee disability is more severe than his current evaluations.

Historically, in October 2008, the RO granted service connection for degenerative joint disease (DJD) of the left knee, rated 10 percent disabling under DCs 5260-5010, effective from July 23, 2008.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.

In April 2010, the RO increased the rating for DJD of the left knee from 10 percent to 20 percent, under DCs 5010-5261, effective from July 28, 2008.  In November 2010, the RO assigned a separate 10 percent evaluation for limitation of flexion of the left knee under DC 5260, effective from October 14, 2010 (the date of the VA examination showing a worsening of the left knee disability).  

In January 2013, the RO granted service connection for left knee instability rated 10 percent disabling under DC 5257, effective from April 25, 2012 (the date of the VA examination showing instability).

In February 2015, the RO increased the rating for limitation of flexion of the left knee from 10 percent to 30 percent under DC 5260, effective from October 14, 2014 (the date of the VA examination showing a worsening of the left knee disability).
 
However, since these increases did not constitute a full grant of the benefits sought, including consideration of a rating higher than 10 percent prior to October 14, 2014, for limitation of flexion of the left knee, the higher evaluation issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Turning to the merits of the claim, private treatment records include an August 2008 report which reflects complaints of bilateral knee pain and stiffness.

In September 2008, the Veteran complained of left knee instability with no significant swelling.  Examination revealed tenderness which was exquisite superior to the superior pole of the patella.  There was good active extension, a full range of motion, and excellent stability without effusion or joint line tenderness.  An X-ray examination of both knees demonstrated significant calcific densities in the distal portions of the quadriceps superior to the patella.  Otherwise, there were no bony abnormalities.

The impression was bilateral, greater than right, acute-on chronic quadriceps calcific tendinitis.  He was advised to avoid lifting, squatting, frequent stair and ladder climbing, and kneeling.  Prolonged standing was also discouraged.

On September 2008 VA joints examination, the Veteran complained of left knee pain rated 9 out of 10 on the pain scale.  There was occasional instability and swelling, but no locking or flare-ups.  He did physical therapy and took Advil as needed for pain.

Range of motion measurements of both knees indicated 0 degrees extension and 125 degrees flexion with pain.  Following repetitive-use testing, there was no additional limitation in range of motion of either knee.  There was no significant joint warmth, swelling, redness, or crepitus in either knee.  There was diffuse peripatellar tenderness to palpation.  Otherwise, there was no significant ligamentous abnormality as there was no significant laxity with varus or valgus stressing of the knee.  Lachman's and McMurray's tests, as well as posterior and anterior drawer signs, were negative.

X-ray examination of both knees showed hypertrophic changes around each patella with bilateral suprapatellar effusion.  Otherwise, his joint spaces were maintained.

The examining physician diagnosed degenerative joint disease (DJD) of the knees.  The Veteran indicated that his knee disability had no effect on his activities of daily living and he did not use assistive devices at that time.

VA treatment records indicate that in September 2008 he was measured for bilateral knee braces.  A January 2009 report indicates a complaint of left knee instability, pain, and swelling.  Examination was negative for effusion, but he wore bilateral knee braces.  Left knee flexion was 90 degrees with full extension.  Ligaments were intact with tenderness.  The impression was bilateral DJD.

A February 2009 report indicates that a MRI of the left knee indicated chondromalacia patellae and minimal effusion.

A March 2009 report indicates that he received his third bilateral knee injection.  In May 2009, he was fitted for a cane.  In November 2009, he underwent arthroscopy of the left knee.  Chondromalacia was diagnosed.

Private treatment records include a December 2009 report which indicates that a large left knee effusion was drained.  The physician diagnosed bilateral severe degenerative arthrosis of the knees.  In December 2009, the Veteran was fitted with a medial-off loading left knee brace. 

A January 2010 physical therapy report reflects additional complaints of left knee pain and treatment which consisted of physical therapy, bracing, and injections which reportedly did not help.  Pain had progressively worsened over the years.  He complained of left knee pain, swelling, and weakness.  He was unable to put weight on the knee and could not squat, step up, or tolerate prolonged walking and took pain medication every 4 hours.  

Examination revealed left knee swelling and showed that he was wearing a bilateral hinged-knee brace.  There was severe tenderness suprapatellar border and medial joint space of the left knee.  The assessment was chronic left knee pain was due to DJD.  Range of motion was decreased with decreased strength.  Range of motion measurements indicated 0 degrees extension and 70 degrees flexion.

On March 2010 VA joints examination, the Veteran presented with complaints of bilateral knee pain was rated 10 out of 10 on the pain scale with swelling, locking, and instability.  He underwent left knee arthroscopic surgery in November 2009.  He had bilateral knee injections with mild improvement of his symptoms.  He took Tylenol, over-the-counter nonsteroidal anti-inflammatory drugs, and hydrocodone with mild to moderate improvement of his pain symptoms.  Physical therapy provided mild improvement as well.

Range of motion measurements of the left knee revealed 17 degrees extension and 90 degrees flexion with severe pain.

There was a large amount of swelling and slight warmth in both knees.  However, left knee swelling was more profound with effusion.

There was no additional limitation in range of motion of the knees following repetitive-use testing.  There was no evidence of crepitus.  Lachman's and McMurray's tests, as well as posterior and anterior drawer signs were negative.  The knees were stable to varus and valgus stressing.  There was significant involuntary guarding in the left knee and diffuse tenderness to palpation of each knee due to swelling.

X-rays of the knees showed patellar spurring bilaterally, associated with bilateral knee swelling, but for the most part, the joint spaces were maintained.

VA treatment records include a May 2010 X-ray examination of the left knee which indicated patellofemoral degenerative cystic changes.  There was a high-grade partial tear of the quadriceps tendon.  Tendinopathy/partial tear of the patellar tendon was noted and a small left knee effusion was seen.  The anterior cruciate, medial, lateral collateral ligaments were intact.  The lateral and medial meniscus were intact without evidence of tear.  No bone bruises or popliteal cysts were identified.

On October 2010 VA joints examination, the Veteran complained of constant pain rated 10 out of 10 on the pain scale.  There was locking, swelling, and instability.  Ibuprofen provided minimal relief.  He underwent arthroscopic debridement of the left knee in 2009 and 2010, neither of which provided any relief.  Regarding activities of daily living, he had difficulty putting on his socks and shoes and was unable to kneel.  He also had difficulty showering and had to hold onto a railing.  When going up stairs, he dragged his left leg behind him with his hands.  Pain was constant and severe with no discrete flare-ups.  He wore a bilateral knee brace and used a cane.

Range of motion measurements of the left knee indicated 10 degrees extension and 40 degrees of flexion with pain throughout and with no decrement due to pain or fatigue following repetitive-use testing.  There was diffuse tenderness to palpation and swelling of the knee as well as a moderate effusion.  Varus and valgus stressing were normal, but painful.  Anterior ligamentous laxity, McMurray's, and crepitus tests could not be performed due to lack of tolerance and severe guarding.

Passive flexion in the knees was to 80 degrees when the Veteran was sitting up.

A September 2009 X-ray examination of the left knee indicated hypertrophic changes of the patella as well with mild inflammation of the suprapatellar and infrapatellar spaces.  The examining physician diagnosed bilateral DJD.

In May 2011, the Veteran testified that standing and sitting caused pain.  He indicated that during the last examination he had difficulty standing.  He testified that he was given a cane which helped keep him stable while walking and complained of left knee instability and pain.

On April 2012 VA knee and lower leg conditions Disability Benefits Questionnaire (DBQ), the Veteran reported that he was unable to exercise due to his knees.  Physical therapy was too painful.  Surgery was performed on the left knee for ligament and tendon repair.  He was unable to use the stairs and had difficulty with walking and prolonged standing.  He complained of flare-ups treated and stated that he took Tylenol and Trazadone.

Range of motion measurements of the left knee indicated 0 degrees extension and 90 degrees flexion with pain at 80 degrees.  Following repetitive-use testing, there was additional limitation in range of motion; left knee flexion decreased to 80 degrees.

There was functional loss and/or functional impairment of the left knee and lower leg manifested by less movement than normal; pain on movement; impaired ability to execute skilled movements smoothly; incoordination; weakened movement; excess fatigability; swelling; instability; and disturbance of locomotion and interference with sitting, standing, and weight-bearing.

Muscle strength testing of the left knee indicated 4/5 active movement against some resistance for the left knee flexion and extension. 

Joint stability testing for the left knee could not be performed.  However, there was no evidence of history of recurrent patellar subluxation/dislocation.  

There was a residual scar due to left knee arthroscopy.  However, it was not painful and/or unstable, or a total area greater than 39 sq. cm.  

In terms of assistive devices, he wore braces and used a cane.  X-ray examination indicated left knee arthritis, but there was no evidence of patellar subluxation.  
An April 2011 MRI of the left knee indicated findings suggestive of myotendinous strain of the vastus medialis oblique fibers, with intact medial retinaculum. 

Due to his left knee disability, he had difficulty walking and kneeling and was unable to carry items due to the use of his cane.  The examining physician diagnosed DJD of the left knee and left muscle weakness.

In a May 2012 statement, he reported improvement in his left knee disability following surgery, but had continued pain and difficulty walking.
 
On October 2014 VA knee and lower leg conditions DBQ, the Veteran complained of bilateral knee pain rated an 8 to 10 out of 10 on the pain scale with walking and ambulating stairs.  Left knee arthroscopy in November 2009 and left quadriceps tendon repair in 2010 resulted in no improvement in left knee functionality or pain.  Physical therapy, pain management, and oral medication provided a 70 percent reduction of pain.  Flare-ups occurred three or more times a day.

Range of motion measurements of the left knee indicated 5 degrees extension with 90 degrees flexion with pain at 20 degrees.  Following repetitive-use testing, there was additional limitation in range of motion measurements with 10 degrees post-test left knee flexion.

Functional loss/impairment was manifested by less movement than normal; weakened movement; incoordination; pain on movement; excess fatigability; swelling; atrophy; instability; and disturbance of locomotion of the left knee.  There was also tenderness or pain to palpation for joint line or soft tissues.

Muscle strength testing for left knee flexion and extension was 4/5 which indicates active movement against some resistance.  Joint stability tests could not be performed.

With regard to patellar subluxation/dislocation, there was no evidence or history of recurrent patellar subluxation/dislocation.  There were residual signs and/or symptoms due to arthroscopic or other knee surgery indicated by atrophy and weakness of the left quadriceps.  There was a 6 cm well-healed tender scar of the left distal quadriceps. 

A November 2013 X-ray examination of the left knee indicated mild DJD.  A MRI of the left knee indicated mild to moderate degenerative arthrosis of the patellofemoral and femorotibial compartments.

The examining physician diagnosed DJD of the left knee. 

Regarding functional impact, the Veteran's left knee disability caused difficulty ambulating stairs, pushing or pulling heavy objects, squatting, lifting weight, and prolonged walking and standing.

Although he expressed pain and would not flex or extend the knee during the examination, he was observed sitting with his knees flexed at 90 degrees.  He complained of a significant flare-up during the examination which would explain the decrease in both normal end point range of motion and range of motion after repetitive motion.  The examining physician explained there would be additional limitation of motion during flare-ups or with repeated use over time, but additional limitation could not be determined without resorting to mere speculation.

The examining physician noted that he had two left knee procedures; an arthroscopy in 2009 and a lateral tendon ligament repair.  He had well documented residuals of decrease range of motion in his knee with weakness.

With regard to whether an initial rating higher than 20 percent is warranted for limitation of extension of the left knee, under DCs 5261, the evidence of record indicates that the Veteran's left knee extension was limited to no more than 17 degrees.  Since left knee extension was not limited to 20 degrees, an initial higher rating of 30 degrees is not warranted. 

With regard to limitation of flexion, the left knee is rated as 10 percent disabling prior to October 14, 2014, and 30 percent since October 14, 2014, under DC 5261.  Prior to October 14, 2014, flexion was limited to no less than 40 degrees with pain.  This warrants no more than a 10 percent evaluation.

Since October 14, 2014, left knee flexion has been limited to no more than 90 degrees with pain at 20 degrees.  In the February 2015 rating decision which increased the rating from 10 percent to 30 percent for limitation of flexion, the RO explained that the 30 percent evaluation considered painful motion of the knee.  There is no evidence of record since the October 2014 VA examination which indicates flexion less than 20 degrees, even considering the Veteran's complaints of left knee pain.  Accordingly, an evaluation higher than 30 percent since October 14, 2014, is not warranted.

With regard to whether an initial rating higher than 10 percent is warranted for left knee instability under DC 5257, the May 2010 X-ray examination of the left knee indicated a partial tear of the patellar tendon and an April 2011 MRI indicated findings suggestive of myotedinous strain of the vastus medialis (supporting the Veteran's complaints of instability).  He also uses a cane to assist with ambulating and wears a medial-offloading brace on the left knee.  These objective findings and the Veteran's subjective complaints support a finding of moderate left knee instability.  Accordingly, the Board finds that a 20 percent rating is warranted for left knee instability under Diagnostic Code 5257 for the entire period on appeal.

With regard to the DeLuca factors, the Board observes that the VA examining physicians and VA and private clinicians have noted the Veteran's complaints such as pain, weakness, and stiffness, and the Board has taken those complaints into consideration in its above discussion (in this regard, it is important for the appellant to understand that this problem is the basis for the previously assigned ratings of 10% prior to October 14, 2014, and 30% since October 14, 2014 for limitation of flexion and the 20% rating herein assigned for left knee instability for the entire period on appeal).  However, the Board finds that the evidence does not support a finding that the Veteran's functional loss caused additional disability that approximated a 20 percent rating prior to October 14, 2014, or an extraschedular rating higher than 30 percent since October 14, 2014, for left knee limitation of flexion or higher than 20 percent for left knee instability. 

The Board has considered an additional evaluation under Diagnostic Codes 5256, 5258, 5259, 5262 and 5263.  However, there is no evidence of ankylosis, dislocated semilunar cartilage or removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.

The Board further finds that no separate compensable rating for the Veteran's left knee scar.  While a left knee scar was noted during April 2012 and October 2014 VA examinations, a separate compensable rating for the Veteran's scar is not warranted as none of the examinations or treatment records showed that it was deep or caused limited motion and cover areas at least six square inches (39 sq. cm.); was superficial and did not cause limited motion and cover areas of 144 square inches (929 sq. cm.) or greater; was superficial and unstable; or caused other disabling affects.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804, 7805.

To the extent that the Veteran contends that he has a debilitating left knee disability, it is important for the Veteran to understand that the previously assigned 10 percent disability rating prior to October 14, 2014, and 30 percent disability rating since October 14, 2014, for left knee limitation of flexion and 20 percent disability herein assigned for left knee instability (for the entire period on appeal) 
indicate a significant impact on the Veteran's functional ability.  Such disability evaluations assigned by VA recognize the Veteran's painful motion and instability.  

The critical question in this case, however, is whether the problems the Veteran cited meet the next highest levels under the rating criteria (in excess of 10% prior to October 14, 2014, and higher than 30% since October 14, 2014 for left knee limitation of flexion and higher than 20% for left knee instability).  For reasons cited above, they do not, at this time.  As discussed above, without taking into consideration the problems associated with this disability, the current evaluations could not be justified, let alone a higher evaluation, specifically in light of extension and flexion measurements and lack of objective findings of severe recurrent subluxation or lateral instability.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial rating greater than 10 percent prior to October 14, 2014, and greater than 30 percent since October 14, 2014, for left knee limitation of flexion.  However, a rating of 20 percent, but no higher, for left knee instability is warranted.

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all impairment resulting from the Veteran's left knee disability.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his complaints of weakness, pain, and fatigue due to his disability.  The assigned schedular rating is, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

With regard to a total disability rating based on individual unemployability (TDIU), as noted in the Introduction, the Veteran was awarded a TDIU in a February 2015 rating decision, and the Veteran has not expressed disagreement with the effective date of the award of TDIU (and the issue not before the Board at this time, in any event).  Further discussion of TDIU is accordingly unwarranted.
Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Again (not to be repetitious), it is the Veteran's statements overall that provide the basis for the current left knee evaluations, without which the objective medical evidence would not support the 20% evaluation for limitation of extension; 10% evaluation prior to October 14, 2014, and higher than 30 percent since October 14, 2014 for limitation of flexion, and 20% evaluation assigned herein for instability, let alone higher evaluations.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

This appeal arises from disagreement with the initial evaluation following the grant of service connection for a left knee disability.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.  Nonetheless, the RO sent the Veteran a letter in July 2008, which informed him of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

Additionally, as noted in the Introduction, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) in May 2011.  A hearing officer who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the severity of his service-connected left knee disability.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the Board has reviewed the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, records from the Social Security Administration, and the Veteran's written assertions. 

Next, relevant VA examinations were obtained in September 2008, March and October 2010, April 2012, and October 2014.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.

Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's left knee disability since the most recent VA examination.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his left knee disability.

Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.


ORDER

An initial rating higher than 20 percent for limitation of extension of the left knee, is denied.

An initial rating higher than 10 percent prior to October 14, 2014, and a rating higher than 30 percent since October 14, 2014, for limitation of flexion of the left knee, is denied.

An initial rating of 20 percent, but no higher, for instability of the left knee, is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


